Citation Nr: 0532323	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  95-12 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as degenerative disc disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel






INTRODUCTION

The appellant had National Guard service from February 1981 
to April 1997.  He served on inactive duty for training 
(INACDUTRA) on December 6, 1981, and from April 17, 1993 to 
April 18, 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
San Juan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal. 

The appellant requested the opportunity to present testimony 
in support of his claim at a personal hearing before a 
hearing officer at the RO.  Such a hearing was scheduled for 
December 1999.  The appellant was notified of the scheduled 
time and place but failed to appear for the hearing.  Thus, 
the Board considers the request for a hearing to have been 
withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant attributes his current back problems to two 
events:  a 1981 period of INACDUTRA and a 1993 period of 
INACDUTRA.

According to DA Form 2173, the appellant was on INACDUTRA on 
December 6, 1981.  During such period, he complained of low 
back pain due to a fall in the latrine.  The associated 
treatment records show tenderness in the low back area.  X-
rays of the back were negative.  Follow-up visit revealed no 
significant findings; assessment was low back pain.

The appellant reported again for INACDUTRA from April 17, 
1993 to April 18, 1993.  During that time period, he 
participated in a physical training event and was 
subsequently referred to the clinic for evaluation after 
complaining of right hip and low back pain.  Shortly 
thereafter, in July 1993, a computer tomography scan 
congenital spinal stenosis, secondary to short broad pedicles 
and degenerative disc disease of the lumbar spine.   

In September 1998, a VA examiner determined that the 
appellant's back disability was not likely related to 
service.  In arriving at such opinion, the examiner 
acknowledged the 1981 fall, but noted that the veteran did 
not again complain of low back pain until 1993.  

In November 2003, the appellant underwent another 
examination.  After reviewing the claims folder, the VA 
examiner also found that the appellant's back disability was 
not likely related to service.  In arriving at his opinion, 
the examiner stated that the appellant's back problems had 
their onset prior to the 1993 back injury during INACDUTRA.  
The examiner further stated that the appellant's 1981 fall 
during INACDUTRA resolved after treatment because the 
appellant denied, according to reports of medical history, 
having any recurrent back pain until 1995.  

In March 2005, the appellant's representative asserted that 
the November 2003 examiner's opinion was based on inaccurate 
information. 

On review, it appears that the November 2003 examiner did not 
review private medical evidence provided by the CIDRA Migrant 
Health Project; such evidence was received by the RO in April 
2003.  According to such evidence, the appellant complained 
of low back pain as early as 1983.  The November 2003 
examiner provided a chronological outline of the appellant's 
back complaints and treatment, but did not include or discuss 
evidence from CIDRA Migrant Health Project.  Thus, the Board 
finds that another etiology opinion is necessary, taking into 
account all evidence of record.  

Accordingly, this case is REMANDED to the RO for the 
following development

1.  The RO should return the appellant's 
claims folder to the VA examiner who 
conducted the November 2003 examination.  
The examiner should review the entire 
claims folder, to include the evidence 
from the CIDRA Migrant Health Project, 
and determine whether there is a 50 
percent probability or greater that the 
current low back disability was incurred 
or aggravated in service.  In doing so, 
the examiner should provide the 
following:

a).  The examiner should comment on 
whether a chronic back disability pre-
existed the April 1993 injury during 
INACDUTRA.  

b).  If there was a pre-existing 
disability, the examiner should determine 
whether the back disability was 
aggravated during the 1993 INACDUTRA 
period.  If aggravation occurred, the 
examiner should specify what measurable 
degree of a permanent increase in the 
severity of the disability is related to 
the injury incurred during training 
activities performed in April 1993.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Following the above, the RO should 
re-adjudicate the service connection 
claim for disc disease of the lumbar 
spine.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

